Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel et al. (US 2005/0075665) in view of Ellingwood et al. (US 2008/0312666) and Houser (US 2009/0143789).
Regarding claims 1, 4 and 6, Brenzel et al. (in Applicant’s field of tissue opening repair) disclose a device capable of suture securement, comprising: an annular body (510) having a zigzag shape (Figures 42-45) that defines an axial dimension (502) passing through the annular body and a radial dimension perpendicular to the axial dimension; the annular body being resiliently compressible and expandable in the radial dimension ((¶[0174], [0176]);  and a plurality of suture engagement members (512) that extend from one axial side of the annular body (Figure 7).
Brenzel et al. fail to disclose that the free end points radially inwardly as claimed.  Brenzel et al. disclose that the suture engagement members can have a variety of configurations (¶[0135], [0137]).  Brenzel et al. intend to gather and pull together adjacent tissue (Abstract; Figures 15-17).
Ellingwood et al. disclose suture engagement members (3520h, 3520j; Figures 37C-D) of a similar device which extend axially away from an annular body (3520g, 3520i; understood by one skilled in the art as annular based on the immediately previous embodiments - Figures 33A-36B, ¶[0361]) and then curve radially inwardly to free ends such that a suture engagement opening is formed between opposing free ends of the suture engagement members (Figure 37D).  The configuration of the suture engagement members helps grab and pull in tissue (¶[0381]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Ellingwood et al. to have constructed the suture engagement members of Brenzel et al. to extend axially away from the annular body and then curve radially inwardly as claimed in order to better gather and pull together adjacent tissue.
Brenzel et al. fail to disclose that in the closed state the two or more opposing ends have edges extending parallel to eachother (and therefore parallel to a suture captured therebetween as claimed).
Houser discloses a very similar clip for the same purpose (Abstract) having suture engagement members depicted as forming parallel opposing edges at the free ends (tips of members 294; Figure 51B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the free ends of the suture engagement members of Brenzel et al. as parallel opposing edges since Brenzel et al. are silent as to any specific structure for the free ends and Houser teaches that such a design is suitable for the same purpose.
With the above modification to Brenzel et al.  the resulting device would be resiliently deformable (compressible/expandable) and have a structure very similar to Applicant’s Figure 16.  Applicant has not disclosed any additional structure or property other than the structure of Figure 16 and its resilient expandability/compressibility which allows the claimed open and closed states.  It is therefore asserted that the structure of Brenzel et al. resulting from the above modification would be capable of having the open and closed states as claimed.
Regarding claim 2, radially compressing the annular body causes the free ends of the suture engagement members to move apart from each other to allow a suture to enter into the suture engagement opening (see remarks above in regard to claim 1, it is asserted that the structure of Brenzel et al. resulting from the above modification would be capable of performing the claimed function).
Regarding claim 3, radially expanding the annular body causes the free ends of the suture engagement members to move apart from each other to allow a suture to enter into the suture engagement opening (see remarks above in regard to claim 1, it is asserted that the structure of Brenzel et al. resulting from the above modification would be capable of performing the claimed function). 
Regarding claim 5, the annular body has a first axial end (at 532 in Figure 45 of Brenzel et al.) and a second axial end (at 510 in Figure 43 of Brenzel et al.) opposite the first axial end, and wherein the suture engagement members all extend from the first axial end (as in Figure 43 except angled inward in view of the above modification) while the second axial end is open. 
Regarding claim 7, Brenzel et al. disclose that more than six suture engagement members can be provided in order to better grasp differently sized and/or shaped defects (¶[0172]).  Brenzel et al. disclose other embodiments having eight suture engagement members (Figure 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figures 42-45 embodiment with eight suture engagement members in order to better grasp differently sized and/or shaped defects. 
Regarding claims 8-9, Brenzel et al. fail to disclose for the Figures 42-45 embodiment that the free ends taper in width or are arrow shaped as claimed.  Brenzel et al. disclose that the free ends can have alternative shapes depending on the type, size and/or shape of a defect to repair (¶[0173]).  Brenzel et al. disclose another embodiment having free ends (432) which taper in width and are arrow shaped as claimed (Figure 18; or Figure 45A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figures 42-45 embodiment with the free end shape of Figure 18 or 45A in order to better grasp differently sized and/or shaped defects. 
Regarding claim 10, the annular body comprises a resiliently deformable metallic material (¶[0174], [0176] of Brenzel et al.). 
Regarding claims 11 and 12, Brenzel et al. as modified above discloses or makes obvious the limitations already addressed above.  Brenzel et al. fail to disclose that the free ends have a uniform thickness.
Houser discloses a very similar device (Figure 51B) having suture engagement members (294) with free ends depicted as having an equal thickness.  Houser further discloses that the entirety of the device can have an equal thickness (¶[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the free ends of Brenzel et al. with an equal thickness since Brenzel et al. are silent as to the thickness of the free ends and Houser effectively teaches that free ends having an equal thickness is suitable for the same purpose.
Brenzel et al. fail to disclose for the above embodiment that the free ends align with a center point of the suture engagement opening.  Brenzel et al. disclose that the free ends can have alternative shapes depending on the type, size and/or shape of a defect to repair (¶[0173]).  Brenzel et al. disclose another embodiment having free ends (432) which align with a center point of a suture engagement opening (Figure 18; or Figure 45A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figures 42-45 embodiment with the free end shape of Figure 18 or 45A in order to better grasp differently sized and/or shaped defects. 

Response to Arguments
Applicant’s arguments with respect to claims are either not persuasive or moot in view of the new grounds of rejection.  Applicant has argued that the devices of Brenzel et al. and Ellingwood et al. are non-analogous art to the claimed invention.  It is respectfully asserted that one skilled in the art would recognize the strong similarity in structure between the prior art suture clips and tissue clips (as evidenced by the above prior art and other references of record) and would thus look to tissue clips when attempting to solve the problem addressed by Applicant’s invention.  Applicant has argued that the free ends of the above tissue clips are intended to pierce tissue and would damage a suture held therebetween.  It is noted that a suture is not positively recited by the claims.  Sutures can be made of a wide variety of materials, including those which would not be damaged by the above free ends.  A suture could be designed from a very strong material and sized to be only slightly larger than the above opening so that it would not be damaged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771